Matter of Sandy v NYC Hous. Auth. (2015 NY Slip Op 03919)





Matter of Sandy v NYC Hous. Auth.


2015 NY Slip Op 03919


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


15019 160734/13

[*1] In re Norris Sandy, Petitioner,
vNYC Housing Authority, Respondent.


Advocates for Justice Chartered Attorneys, New York (Arthur Z. Schwartz of counsel), for petitioner.
David Farber, New York (Judith J. Jenkins of counsel), for respondent.

Determination of respondent, dated July 18, 2013, which found petitioner guilty of the disciplinary charges preferred against him and terminated his employment, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Cynthia S. Kern, J.], entered April 3, 2014), dismissed, without costs.
The determination is supported by substantial evidence (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d 222 [1974]). The record contains the applicable written standard safety measures to be undertaken during elevator repair and/or outages; evidence that the circumstances (i.e., both elevators being out of service) warranted the standard safety measures of posting out-of-service notices at the elevator banks and securing the elevators so that the public could not use them; and evidence that petitioner failed to follow these standard procedures. Contrary to petitioner's contention, there is substantial evidence, i.e., a computerized elevator monitoring system printout, testimony interpreting the data, and recorded 911 calls, that the elevator in which a resident of the building was injured was in inspection mode and not in service when the injury occurred.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK